DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and mAB 17A5 in the reply filed on 11-9-2020 is acknowledged. Claims 26-36, 61-64, 72-73, 81 and 89 are pending. Claims 36, 61-64, 72-73, 81 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 26-35 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statement filed on 10-28-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). 


Claim Objections
	Claims 26-31 are objected to for reciting claim language drawn to non-elected inventions.
Claim 26 is objected to as it recites the phrase "…from Tables 3 and 4…”. See MPEP section 2173.05(s) Reference to Figures or Tables in the claims should be removed where possible; claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). Appropriate correction is required.
Claims 27-29 are objected to as they recite the phrase "…from Table 1…”. See MPEP section 2173.05(s) Reference to Figures or Tables in the claims should be removed where possible; Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). Appropriate correction is required.
Claims 27-29 are objected to as they recite the phrase "…from Table 1…”. See MPEP section 2173.05(s) Reference to Figures or Tables in the claims should be removed where possible; claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). Appropriate correction is required.
Claims 30-31 are objected to as they recite the phrase "…from Table 2…”. See MPEP section 2173.05(s) Reference to Figures or Tables in the claims should be removed where possible; claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 is rendered vague and indefinite by the use of the term “LALA”. It is unclear what is meant to be engendered by said term as the claim is not limited to any specific sequence or any specific mutation. As written, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 34 is rendered vague and indefinite by the use of the term “N297”. It is unclear what is meant to be engendered by said term as the claim is not limited to any specific sequence or any specific mutation. As written, it is impossible to determine the metes and bounds of the claimed invention.

Claim 34 is rendered vague and indefinite by the use of the term “YTE”. It is unclear what is meant to be engendered by said term as the claim is not limited to any specific sequence or any specific mutation. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 34 is rendered vague and indefinite by the use of the term “LS”. It is unclear what is meant to be engendered by said term as the claim is not limited to any specific sequence or any specific mutation. As written, it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurth et al. (American Journal of Respiratory Critical Care Medicine, 2017 195:A3210).

	Wurth et al. disclose the 17A5 antibody which binds to Asp f 1. Given, that said antibody is the same as that disclosed in the specification as containing the recited sequences (see Tables 1-4 of the specification) and immunological characteristics, Wurth et al. anticipates all the limitations of the rejected claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wurth et al. (American Journal of Respiratory Critical Care Medicine, 2017 195:A3210) as evidenced by Crowe et al. (U.S. Patent 10,479,825).

Wurth et al. disclose the 17A5 antibody which binds to Asp f 1. Given, that said antibody is the same as that disclosed in the specification as containing the recited sequences (see Tables 
Wurth et al. differs from the instant invention in that they don’t explicitly disclose that their antibody can be in the form of an scFv antibody, a Fab fragment, a F(ab’2) fragment, an Fv fragment or an intrabody or that it can be used as part of a chimeric antibody or bispecific antibody; that it can further comprise a cell penetrating peptide; or that its Fc portion could be modified.
As evidenced by Crowe et al. its standard within the antibody art to:  generate Fab, F(ab’2)  and Fv fragments of a given antibody (see column 3, lines 29-31 and column 3, lines 65-67) as well as utilize an antibody in chimeric or bispecific antibodies (see column 3, lines 32-33); to utilize a given antibody as an intrabody comprising a cell penetrating peptide (see column 4, lines 2-4); and to modify the Fc portion of an antibody (see column 16, lines 57-58). Consequently, the antibodies of claims 32-35 are deemed obvious variants of the 17A5 antibody of Wurth et al.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 22, 2021